





Exhibit 10.1


CHANGE OF CONTROL AND LEADERSHIP CHANGE SEVERANCE PLAN
Introduction
The Board of Directors of Coherent, Inc., a Delaware corporation (“Company”),
has evaluated the economic and social impact of an acquisition or other change
of control or a change in leadership on its key employees. The Board recognizes
that the potential of such an acquisition or change of control or change in
leadership can be a distraction to its key employees and can cause them to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of its key employees.
The Board believes that the adoption of this amended and restated Plan will
enhance the ability of the Company’s key employees to assist the Board in
objectively evaluating potential acquisitions or other changes of control and
provide for an effective change in leadership.
Furthermore, the Board believes a change of control and leadership change
severance plan of this kind will aid the Company in attracting and retaining the
highly qualified, high performing individuals who are essential to its success.
The plan will help ensure that key employees will be able to maintain
productivity, objectivity and focus during the period of significant uncertainty
that is inherent in an acquisition or other change of control or change in
leadership and remain focused on driving a successful transition.
Accordingly, the following plan has been developed and is hereby adopted.
ARTICLE I
ESTABLISHMENT OF PLAN
1.1 Establishment of Plan. As of the Amendment Effective Date, the Company
hereby amends and restates the “Change of Control Severance Plan” as the “Change
of Control and Leadership Change Severance Plan” (the “Plan”), as set forth in
this document. The purposes of the Plan are as set forth in the Introduction.
1.2 Applicability of Plan. The benefits provided by this Plan shall be available
to certain key Employees of the Company who, at or after the Amendment Effective
Date, meet the eligibility requirements of Article III.
1.3 Contractual Right to Benefits. This Plan establishes and vests in each
Participant a contractual right to the benefits to which he or she is entitled
hereunder, enforceable by the Participant against his or her Employer or the
Company, or both.
ARTICLE II
DEFINITIONS AND CONSTRUCTION
2.1 Definitions. Whenever used in the Plan, the following terms shall have the
meanings set forth below and, when the meaning is intended, the initial letter
of the term is capitalized.
(a) “Amendment Effective Date” means April 13, 2019.


1



--------------------------------------------------------------------------------







Exhibit 10.1


(b) “Base Pay” means the rate of annual base straight time gross earnings,
exclusive of incentive compensation, incentive payments, bonuses, commissions or
other compensation in effect immediately prior to the Change of Control (without
regard to any reduction made In Anticipation of a Change of Control) or Change
in Leadership or immediately prior to the termination of employment, whichever
annual rate is higher.
(c) “Board” means Board of Directors of the Company.
(d) “Bonus Pay” means, with respect to a Participant, the total target payments
with respect to the Participant under the Company’s cash bonus and other cash
incentive programs at 100% of plan (i) for the Company fiscal year in which the
Change of Control occurs (or for the immediately preceding year if the target
payment with respect to the Participant for the Company fiscal year in which the
Change of Control occurs has not yet been established) (without regard to any
reduction made in the target payments In Anticipation of a Change of Control),
(ii) for the Company fiscal year in which the Change in Leadership occurs (or
for the immediately preceding year if the target payment with respect to the
Participant for the Company fiscal year in which the Change in Leadership occurs
has not yet been established), or (iii) for the Company fiscal year in which the
Participant’s employment terminates, whichever total target payment is highest.
(e) “Change in Leadership” means John Ambroseo ceasing to be Chief Executive
Officer of the Company.
(f) “Change in Leadership Good Reason” means any one or more of the following:
(i) The Employer reduces the Participant’s Base Pay.
(ii) Without the Participant’s express written consent, the Employer requires
the Participant to change the location of his or her job or office, so that he
or she will be based at a location more than fifty (50) miles from the location
of his or her job or office immediately prior to the Change in Leadership.
(iii) The Participant’s target cash incentive opportunity as a percentage of
Base Pay is reduced.
(iv) The Participant incurs a reduction in title.
(vi) The Company or any successor company breaches any of the provisions of this
Plan.
Provided, however, that such events shall not constitute grounds for a Change in
Leadership Good Reason termination unless the Participant has provided notice to
the Company of the existence of the one or more of the above conditions within
90 days of Participant’s knowledge of its initial existence and the Company has
been provided at least 30 days to remedy the condition.
(g) “Change in Leadership Just Cause” means the termination of employment of a
Participant shall have taken place as a result of (i) refusal or failure to
substantially perform (other than incapacity due to physical or mental illness)
Participant’s duties; provided that if curable, the failure to substantially
perform will constitute “Change in Leadership Just Cause” only if such failure
continues after the Board has provided Participant with a written demand for
substantial performance setting forth in detail the specific respects in which
it believes Participant has not substantially performed Participant’s


2



--------------------------------------------------------------------------------







Exhibit 10.1


duties and has provided Participant a reasonable opportunity to cure the same;
(ii) Participant’s refusal or failure to adhere to any Company policy or follow
any lawful directive of the Board or the Chief Executive Officer; provided that
if curable, the failure will constitute “Change in Leadership Just Cause” only
if such failure continues after the Board has provided the Executive with a
written demand for adherence to such policy or following of the directive and
Executive has been provided a reasonable opportunity to cure the same; (iii)
Participant discriminates or harasses, as determined in good faith by the Board
after a formal investigation by an outside investigator (which must include a
good faith discussion with the Participant), another employee or contractor of
the Company or any of its affiliates on the basis of gender, race, color, creed,
religion, sexual orientation, marital status, veteran status, or any other
category protected by applicable law; (iv) Participant’s breach of a fiduciary
duty owed to the Company or any of its affiliates; (v) Participant’s commission
of a felony; (vi) Participant’s misappropriation (or attempted misappropriation)
of any of the funds, information, or property of the Company or any of its
affiliates; (vii) Participant’s commission of any other act or willful omission
involving theft, moral turpitude, misappropriation, embezzlement, fraud or
dishonesty; or (viii) other misconduct or gross negligence by Participant that
has caused or is likely to cause, as determined in good faith by the Board, a
materially adverse impact, monetary, reputational or otherwise, to the Company
or on Participant’s ability to effectively perform Participant’s duties with the
Company or any affiliate.
(h) “Change in Leadership Severance Benefits” means the aggregate of the Change
in Leadership Severance Payments and the benefits under Section 4.5(b) hereof.
(i) “Change in Leadership Severance Payment” means the payment of severance
compensation as provided in Section 4.3(b).
(j) “Change of Control” means a (i) change in ownership of the Company, (ii)
change in effective control of the Company, or (iii) change in the ownership of
a substantial portion of the Company’s assets (with an asset value change in
ownership exceeding more than 50% of the total gross fair market value replacing
the 40% default rule), all as defined under Code Section 409A and the final
Treasury Regulations thereunder.
(k) “Change of Control Good Reason” means any one or more of the following:
(i) The Employer reduces the Participant’s Base Pay.
(ii) Without the Participant’s express written consent, the Employer requires
the Participant to change the location of his or her job or office, so that he
or she will be based at a location more than twenty-five (25) miles from the
location of his or her job or office immediately prior to the Change of Control.
(iii) The Participant’s cash and equity incentive opportunities, taken as a
whole, are materially reduced.
(iv) The Participant incurs a significant reduction in duties, responsibilities
or authority as determined by the Review Committee.
(v) A successor company fails or refuses to assume the Company’s obligations
under this Plan, as required by Article VII.
(vi) The Company or any successor company breaches any of the provisions of this
Plan.


3



--------------------------------------------------------------------------------







Exhibit 10.1


Provided, however, that such events shall not constitute grounds for a Change of
Control Good Reason termination unless the Participant has provided notice to
the Company of the existence of the one or more of the above conditions within
90 days of Participant’s knowledge of its initial existence and the Company has
been provided at least 30 days to remedy the condition.
(l) “Change of Control Just Cause” means the termination of employment of an
Employee shall have taken place as a result of (i) an act or acts of dishonesty
undertaken by such Employee and intended to result in substantial gain or
personal enrichment of the Employee at the expense of his or her Employer, (ii)
persistent failure or inability to perform the duties and obligations of such
Employee’s employment which are demonstrably willful and deliberate on the
Employee’s part and which are not remedied in a reasonable period of time after
receipt of written notice from the Company, or (iii) Employee’s conviction of,
or plea of nolo contendere to, a felony.
(m) “Change of Control Severance Benefits” means the aggregate of the Change of
Control Severance Payments and the benefits under Section 4.5(a) hereof.
(n) “Change of Control Severance Payment” means the payment of severance
compensation as provided in Section 4.3(a).
(o) “Code” means the Internal Revenue Code of 1986, as amended.
(p) “Company” means Coherent, Inc., a Delaware corporation, and any successor as
provided in Article VII hereof.
(q) “Employee” means a common law employee of an Employer (other than an
employee who is a party to an individual agreement with the Company which
provides severance or severance-type benefits), whose customary employment as of
a Change of Control or a Change in Leadership, as applicable, is 20 hours or
more per week. For purposes of this Plan, an Employee shall be considered to
continue to be employed in the case of sick leave, military leave, or any other
leave of absence approved by the Company.
(r) “Employer” means the Company or a subsidiary of the Company which has
adopted the Plan pursuant to Article VI hereof.
(s) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
(t) “Executive Officer” means an individual determined by the Board to be an
executive officer of the Company subject to the reporting requirements of
Section 16 of the Securities Exchange Act of 1934, as amended.
(u) “In Anticipation of a Change of Control” means in anticipation of a Change
of Control provided a Change of Control occurs within two months after the
action.
(v) “Non-Executive Officer Vice-President” means a Vice-President of the Company
who is not an Executive Officer.
(w) “Participant” means an Employee who meets the eligibility requirements of
Section III.


4



--------------------------------------------------------------------------------







Exhibit 10.1


(x) “Payment Date” means the date which occurs sixty (60) days following any
Participant’s separation from service (as that term is defined in Section 409A
of the Code); provided, however, if the Release becomes effective and
irrevocable prior to sixty (60) days following the Participant’s separation from
service, the Payment Date means the second business day after the Release
becomes effective and irrevocable unless the sixty (60) day period following the
Participant’s separation from service spans two calendar years in which event
the Payment Date means the later of (i) the second business day after the
Release becomes effective and irrevocable and (ii) the second business day of
the second calendar year in such sixty (60) day period.
(y) “Plan” means the Coherent, Inc. Change of Control and Leadership Change
Severance Plan, as amended and restated as of the Amendment Effective Date.
(z) “Review Committee” means a committee established by the Board, the primary
functions of which shall be to determine whether Participants have incurred a
significant reduction in duties, responsibilities or authority, and to
establish, where necessary, the date of a Participant’s termination of
employment for purposes of the Plan. The Review Committee shall be composed
solely of members of the Board serving as such immediately prior to a Change of
Control. The Review Committee shall establish such procedures as it deems
appropriate to facilitate a fair and objective review process to determine
whether a Participant has incurred a significant reduction in his or her duties
and responsibilities
(aa) “Severance Benefits” means the aggregate of the applicable Severance
Payments and the applicable benefits under Section 4.5 hereof.
(bb) “Severance Payment” means the payment of severance compensation as provided
in Section 4.3 hereof.
(cc) “Special Cash Payment” means a monthly cash amount equal to $2,750 to be
paid to Participant in lieu of monthly Company-subsidized COBRA, life insurance
plan premiums and/or any other welfare benefits as provided in Section
4.5(a)(ii) or Section 4.5(b)(ii).
2.2 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the State of California (without regard to the choice of law
rules) shall be the controlling law in all matters relating to the Plan.
2.3 Severability. If a provision of this Plan shall be held illegal or invalid,
the illegality or invalidity shall not affect the remaining parts of the Plan
and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.
ARTICLE III
ELIGIBILITY
3.1 Participation in Plan. As of the Amendment Effective Date, the Compensation
and H.R. Committee of the Board has reaffirmed the Participants in the Plan as
of the Amendment Effective Date. Following the Amendment Effective Date, new
Executive Officers of the Company shall automatically become Participants in the
Plan with respect to Change in Control Severance Benefits but shall only become
Participants in the Plan with respect to Change in Leadership Severance Benefits
if the Compensation and H.R. Committee of the Board, in its sole discretion,
affirmatively determines that they are eligible Participants; provided, however,
that new Non-Executive Officer Vice-Presidents shall only


5



--------------------------------------------------------------------------------







Exhibit 10.1


become Participants in the Plan if the Compensation and H.R. Committee of the
Board, in its sole discretion, affirmatively determines that they are eligible
Participants. A Participant shall cease to be a Participant in the Plan when he
or she ceases to be an Employee of an Employer, unless such Participant is then
entitled to payment of Severance Benefits as provided in the Plan. A Participant
entitled to Severance Benefits shall remain a Participant in the Plan until the
full amount of the Severance Payment and other Severance Benefits have been paid
to the Participant.
ARTICLE IV
SEVERANCE BENEFITS
4.1 Right to Severance Payment. A Participant shall, subject to the
Participant’s entering into and not revoking a Release of Claims by the Payment
Date in favor of the Company or any successor company in substantially the form
attached hereto as Exhibit A (the “Release”), be entitled to receive from the
Company a Change of Control Severance Payment in the amount provided in Section
4.3(a) if there has been a Change of Control of the Company and if, on (or In
Anticipation of a Change of Control) or within two (2) years after the Change of
Control, the Participant’s employment by an Employer shall terminate by the
Employer other than for Change of Control Just Cause or by the Employee for
Change of Control Good Reason. A Participant shall, subject to the Participant’s
entering into and not revoking a Release, be entitled to receive from the
Company a Change in Leadership Severance Payment in the amount provided in
Section 4.3(b) if there has been a Change in Leadership and if, on or within two
(2) years after the Change in Leadership, the Participant’s employment by an
Employer shall terminate by the Employer other than for Change in Leadership
Just Cause or by the Employee for Change in Leadership Good Reason. A
Participant shall not be entitled to a Severance Payment if termination occurs
for reasons not specified in Section 4.2, including (but not limited to) death,
voluntary termination other than for applicable Good Reason, total and permanent
disability, or for applicable Just Cause.
4.2 Termination of Employment. A Participant shall be entitled to a Change of
Control Severance Payment and to the benefits described in Section 4.5(a) if his
or her employment by an Employer is terminated, during the time frame and
subject to the Release requirement set forth in Section 4.1, by the Employee for
Change of Control Good Reason or by the Employer for other than Change of
Control Just Cause, death or total and permanent disability. A Participant shall
be entitled to a Change in Leadership Severance Payment and to the benefits
described in Section 4.5(b) if his or her employment by an Employer is
terminated, during the time frame and subject to the Release requirement set
forth in Section 4.1, by the Employee for Change in Leadership Good Reason or by
the Employer for other than Change in Leadership Just Cause, death or total and
permanent disability. A Participant who would otherwise be eligible for both a
Change of Control Severance Payment as well as a Change in Leadership Severance
Payment shall only be eligible for a Change of Control Severance Payment and
shall not receive a Change in Leadership Severance Payment in addition to the
Change of Control Severance Payment.
4.3 Amount of Severance Payment.
(a) Change of Control. Each Participant entitled to a Change of Control
Severance Payment under this Plan shall receive from the Company a cash payment
as follows:
(i) Chief Executive Officer. The Change of Control Severance Payment for the
Company’s Chief Executive Officer shall equal the product of 2.99 times the sum
of the Chief Executive Officer’s Base Pay and Bonus Pay.


6



--------------------------------------------------------------------------------







Exhibit 10.1


(ii) Executive Officer Vice-Presidents. The Change of Control Severance Payment
for the Company’s Executive Officer Vice-Presidents shall equal the product of
two times the sum of the Executive Officer Vice-President’s Base Pay and Bonus
Pay.
(iii) Non-Executive Officer Vice-Presidents. The Change of Control Severance
Payment for the Company’s Non-Executive Officer Vice-Presidents shall equal the
product of one times the sum of the Non-Executive Officer Vice-President’s Base
Pay and Bonus Pay.
(iv) Non-U.S. Participants. In the case of a Participant who performs all or
substantially all of his or her employment services outside of the United
States, the Company may, in its discretion, reduce the Severance Payment
otherwise calculated under Section 4.3(a)(i), (ii) or (iii) by the amount of
severance-type benefits to which such Participant is then entitled under the
laws of the country or countries in which such services are performed.
(b) Change in Leadership. Each Executive Officer Vice-President and
Non-Executive Officer Vice-Participant entitled to a Change in Leadership
Severance Payment under this Plan shall receive from the Company a cash payment
as follows:
(i) U.S. Participants. The Change in Leadership Severance Payment shall equal
the product of one and one-half times the sum of the Participant’s Base Pay and
Bonus Pay.
(ii) Non-U.S. Participants. In the case of a Participant who performs all or
substantially all of his or her employment services outside of the United
States, the Company may, in its discretion, reduce the Severance Payment
otherwise calculated under Section 4.3(b)(i) by the amount of severance-type
benefits to which such Participant is then entitled under the laws of the
country or countries in which such services are performed.
4.4 Time of Severance Payment. Subject to Section 4.5(a)(ii), 4.5(b)(ii),
4.5(b)(iii) and 4.5(e) hereof, the Severance Payment to which a Participant is
entitled shall be paid by the Company to the Participant, in cash and in full,
on the Payment Date. If such a Participant should die before all amounts payable
to him or her have been paid, such unpaid amounts shall be paid in accordance
with the Participant’s will or by the laws of descent and distribution or to the
personal representative of the Participant’s estate.
4.5 Other Severance Provisions.
(a) Change of Control Severance. In the event a Change of Control Severance
Payment obligation is triggered under this Plan for a Participant, such
Participant shall also receive the following benefits:
(i) Equity Compensation Acceleration. Unless specifically provided otherwise by
reference to this Plan in the equity award at the time of grant, one hundred
percent of Participant’s outstanding unvested equity compensation awards shall
automatically accelerate their vesting so as to become fully vested and, with
respect to stock options and stock appreciation rights, exercisable. Unless
specifically provided otherwise by reference to this Plan in the
performance-based restricted stock unit award at the time of grant, this
accelerated vesting means 100% acceleration of shares subject to
performance-based restricted stock units as to which the performance metrics
have been truncated and measured as of the date of the Change of Control, such
that they are converted into a fixed number of restricted stock units scheduled
to vest based on the Participant’s continued service, as with, for example, the
performance-based restricted stock units granted to certain Participants in
November, 2018.


7



--------------------------------------------------------------------------------







Exhibit 10.1


(ii) Additional Cash Payments Calculated by Reference to Benefits Continuation.
The Participant shall receive from the Company, beginning on the Payment Date,
and in lieu of monthly Company-subsidized COBRA, life insurance plan premiums
and/or any other welfare benefits, additional monthly cash payments in monthly
amounts equal to the Special Cash Payment; provided, however that such
additional monthly cash payments shall be delayed six months and one day from
the date of termination (and then paid in one first installment equal to delayed
amounts) to the extent required to avoid the imposition of additional tax under
Code Section 409A and the final regulations and any guidance promulgated
thereunder (“Section 409A”). The Participant may, but is not obligated to, use
such additional monthly cash payments toward the cost of COBRA and/or life
insurance plan premiums. The Participant shall receive from the Company that
number of monthly Special Cash Payments as specified below:
(A) Chief Executive Officer. The Company’s Chief Executive Officer shall receive
thirty-six (36) monthly Special Cash Payments.
(B) Officer Vice-Presidents. The Company’s Executive Officer Vice-Presidents
shall receive such twenty-four (24) monthly Special Cash Payments.
(C) Non-Officer Vice-Presidents. The Company’s Non-Executive Officer
Vice-Presidents shall twelve (12) monthly Special Cash Payments.
(b) Change in Leadership Severance. In the event a Change in Leadership
Severance Payment obligation is triggered under this Plan for a Participant,
such Participant shall also receive the following benefits:
(i) Equity Compensation Acceleration. Unless specifically provided otherwise by
reference to this Plan in the equity award at the time of grant, the
Participant’s outstanding unvested time-vesting equity compensation awards which
would have otherwise vested by continued employed for twenty-four (24) months
after such termination of employment shall automatically accelerate their
vesting so as to become fully vested and, with respect to stock options and
stock appreciation rights, exercisable. Unless specifically provided otherwise
by reference to this Plan in the performance-based restricted stock unit award
at the time of grant, outstanding performance-based restricted stock units shall
have their metrics measured at the designated time pursuant to the terms of the
performance-based restricted stock unit award as though the Participant had
continued in employment and the resulting number of performance-based restricted
stock units that would have been earned if the Participant had continued in
employment shall be prorated by multiplying the number of performance-based
restricted stock units that would have been earned if the Participant had
continued in employment by a fraction (not to exceed one (1)) with the numerator
equal to the sum of the period of Participant’s employment during the
performance period of the performance-based restricted stock plus twenty-four
(24) months and (2) the denominator equal to the performance period of the
performance-based restricted stock units.
(ii) Additional Cash Payments Calculated by Reference to Benefits Continuation.
The Participant shall receive from the Company, beginning on the Payment Date,
and in lieu of monthly Company-subsidized COBRA, life insurance plan premiums
and/or any other welfare benefits, additional monthly cash payments in monthly
amounts equal to the Special Cash Payment; provided, however that such
additional monthly cash payments shall be delayed six months and one day from
the date of termination (and then paid in one first installment equal to delayed
amounts) to the extent required to avoid the imposition of additional tax under
Section 409A. The Participant may, but is not obligated to, use such additional
monthly cash payments toward the cost of COBRA and/or life insurance plan


8



--------------------------------------------------------------------------------







Exhibit 10.1


premiums. The Participant shall receive from the Company eighteen (18) monthly
Special Cash Payments.
(iii) Pro-rata Bonus. The Participant shall receive a pro rata portion (based on
the number of days during the applicable performance year Participant was
employed by the Company) of the annual bonus, if any, that would otherwise have
been paid to Participant if Participant’s employment had not so terminated,
payable at the same time as such bonus is paid to other Company employees. The
preceding sentence applies both with respect to the performance year during
which the Participant’s employment terminated as well as the immediately
preceding performance year if the bonus for such immediately preceding
performance year had not yet been paid, in which case the pro rata portion for
such immediately preceding performance year would be 100% of the bonus for such
immediately preceding performance year that would have been paid.
(c) Golden Parachute Excise Taxes.
(i) Best Results Approach for Participants. In the event that the severance and
other benefits provided for in this Plan or otherwise payable or provided to a
Participant (i) constitute “parachute payments” within the meaning of Section
280G of the Code, and (ii) but for this Section 4.5(c)(i), would be subject to
the excise tax under Section 4999 of the Code (the “Excise Tax”), then the
Participant’s Plan benefits shall be either (a) delivered in full, or (b)
delivered as to such lesser extent which would result in no portion of such
severance and other benefits being subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax, results in the receipt by the Participant on an
after-tax basis, of the greatest amount of severance and other benefits,
notwithstanding that all or some portion of such severance benefits may be
taxable under Section 4999 of the Code.
(ii) General 280G. Unless the Company and Participant otherwise agree in
writing, any determination required under this Section 4.5(c) will be made in
writing to both the Company and Participant by a national “Big Four” accounting
firm selected by the Company or such other person or entity to which the parties
mutually agree (the “Accountants”). For purposes of making the calculations
required by this Section 4.5(c), the Accountants, to the extent information is
not available, may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and the Participants shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 4.5(c)(ii). To the extent that any reduction in
payments and/or benefits is required by this Section 4.5(c) and to the extent
that an ordering of the reduction other than by the Participant is required by
Section 409A or other tax requirements, the reduction shall occur in the
following order: (1) reduction of cash payments; and (2) reduction of equity
acceleration (full-value awards first, then stock options), and (3) other
benefits paid to the Participant. In addition to the extent required by Section
409A or other tax requirements, (i) in the event that acceleration of vesting of
equity awards is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant for any Participant’s equity awards
and (ii) in the event that some payments or benefits within a category are
deferred compensation under Section 409A and some payments or benefits within a
category are not deferred compensation under Section 409A, the payments or
benefits that are not deferred compensation under Section 409A shall be reduced
first. If ordering of reductions is not required by Section 409A or other tax
requirements, the Participant shall determine the order of reduction.


9



--------------------------------------------------------------------------------







Exhibit 10.1


(d) Section 409A.
(i) Notwithstanding anything to the contrary in this Plan, no severance pay or
benefits to be paid or provided to any Participant, if any, pursuant to this
Plan that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A
(together, the “Deferred Payments”) will be paid or otherwise provided until any
Participant has a “separation from service” within the meaning of Section 409A.
Similarly, no severance payable to any Participant, if any, pursuant to this
Plan that otherwise would be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will be payable until any Participant has a
“separation from service” within the meaning of Section 409A.
(ii) Any severance payments or benefits under this Plan that would be considered
Deferred Payments will be paid on, or, in the case of installments, will not
commence until, the Payment Date, or, if later, such time as required by Section
4.5(d)(iii). Except as required by Section 4.5(d)(iii), any installment payments
that would have been made to any Participant during the period immediately
following any Participant’s separation from service and prior to the Payment
Date but for the preceding sentence will be paid to the Participant on the
Payment Date and the remaining payments shall be made as provided in this Plan.
(iii) Notwithstanding anything to the contrary in this Plan, if a Participant is
a “specified employee” within the meaning of Section 409A at the time of such
Participant’s separation from service (other than due to death), then the
Deferred Payments, if any, that are payable within the first six (6) months
following such Participant’s separation from service, will become payable on the
first payroll date that occurs on or after the date six (6) months and one (1)
day following the date of such Participant’s separation from service. All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if a Participant dies following such Participant’s
separation from service, but prior to the six (6) month anniversary of the
separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of such Participant’s death and all other Deferred Payments will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment, installment and benefit payable under this Plan is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.
(iv) Any amount paid under this Plan that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of Section
4.5(d)(i).
(v) The foregoing provisions are intended to be exempt from or comply with the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply. The Company and Participant agree to work together in
good faith to consider amendments to this Plan and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Participant
under Section 409A. Notwithstanding the foregoing, the Company does not ensure
that the Participant will not incur additional tax or income recognition because
of Section 409A.


10



--------------------------------------------------------------------------------







Exhibit 10.1


(e) Release of Claims. Notwithstanding any other provisions of this Plan,
Participant’s receipt of severance payments and benefits under this Plan is
conditioned upon Participant signing and not revoking the Release and subject to
the Release becoming effective prior to the Payment Date. If the Release does
not become effective and irrevocable by the Payment Date, a Participant will
forfeit any rights to severance or benefits under this Plan. In no event will
severance payments or benefits be paid or provided until the Release becomes
effective and irrevocable.




ARTICLE V
OTHER RIGHTS AND BENEFITS NOT AFFECTED
5.1 Other Benefits. Neither the provisions of this Plan nor the Severance
Benefits provided for hereunder shall reduce any amounts otherwise payable, or
in any way diminish the Participant’s rights as an Employee of an Employer,
whether existing now or hereafter, under any benefit, incentive, retirement,
stock option, stock bonus, stock purchase plan, or any employment agreement or
other plan or arrangement.
5.2 Employment Status. This Plan does not constitute a contract of employment or
impose on the Participant or the Participant’s Employer any obligation to retain
the Participant as an Employee, to change the status of the Participant’s
employment, or to change the Company’s policies regarding termination of
employment.
5.3 Taxation of Plan Payments. All Severance Benefits paid pursuant to this Plan
shall be subject to payroll and withholding taxes to the extent required by law.
ARTICLE VI
PARTICIPATING EMPLOYERS
6.1 Upon approval by the Board, this Plan may be adopted by any Subsidiary of
the Company. Upon such adoption, the Subsidiary shall become an Employer
hereunder and the provisions of the Plan shall be fully applicable to the
Employees of that Subsidiary. The term “Subsidiary” means any corporation in
which the Company, directly or indirectly, holds a majority of the voting power
of its outstanding shares of capital stock.
ARTICLE VII
SUCCESSOR TO COMPANY
7.1 The Company shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Company, expressly and
unconditionally to assume and agree to perform the Company’s obligations under
this Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken place. In such
event, the term “Company,” as used in this Plan, shall mean the Company as
hereinbefore defined and any successor or assignee to the business or assets
which by reason hereof becomes bound by the terms and provisions of this Plan.


11



--------------------------------------------------------------------------------







Exhibit 10.1


ARTICLE VIII
DURATION, AMENDMENT AND TERMINATION
8.1 Duration. If a Change of Control has not occurred, the Change of Control
Severance Benefits under this Plan shall expire at 11:59 pm PT on December 31,
2022, unless sooner terminated as provided in Section 8.2, or unless extended
for an additional period or periods by resolution adopted by the Board at any
time prior to the expiration of Change of Control Severance Benefits under this
Plan.
If a Change of Control occurs, this Plan shall continue in full force and
effect, and shall not terminate or expire until after all Participants who
become entitled to Severance Benefits hereunder shall have received such
payments in full.
The Change in Leadership Severance Benefits under this Plan shall expire at
11:59 pm PT on the second anniversary of the Change in Leadership with respect
to any Participant whose employment has not terminated by such second
anniversary of the Change in Leadership, unless extended for an additional
period or periods by resolution adopted by the Board at any time prior to the
expiration of the Change in Leadership Severance Benefits under this Plan.
8.2 Amendment and Termination. Unless a Change of Control has previously
occurred or such amendment is In Anticipation of a Change of Control, the Change
of Control Severance Benefits under this Plan may be amended in any respect by
resolution adopted by a majority of the Board or may be amended by the
Compensation and H.R. Committee of the Board in any respect that does not have a
material adverse impact on any Participant or that is required by legal or other
regulatory requirements regardless of whether the amendment may have a material
adverse impact on a Participant. The Change of Control Severance Benefits under
this Plan may be terminated by resolution adopted by a majority of the Board,
provided that written notice is furnished to all Participants at least sixty
(60) days prior to such termination and such termination is not In Anticipation
of a Change of Control. If a Change of Control occurs, the Change of Control
Severance Benefits under this Plan no longer shall be subject to amendment,
change, substitution, deletion, revocation or termination in any respect
whatsoever. The Change in Leadership Severance Benefits under this Plan may not
be amended, changed, substituted, deleted, revoked or terminated in any respect
whatsoever prior to the second anniversary of the Change in Leadership.
8.3 Form of Amendment. The form of any proper amendment or termination of the
Plan or any benefits thereunder shall be a written instrument signed by a duly
authorized officer or officers of the Company, certifying that the amendment or
termination has been approved by the Board. A proper amendment of the Plan
automatically shall effect a corresponding amendment to all Participants’ rights
hereunder. A proper termination of the Plan automatically shall effect a
termination of all Participants’ rights and benefits hereunder.
ARTICLE IX
LEGAL FEES AND EXPENSES
9.1 The Company shall pay all legal fees, costs of litigation, and other
expenses incurred in good faith by each Participant as a result of the Company’s
refusal to pay the Severance Benefits to which the Participant becomes entitled
under this Plan, or as a result of the Company’s contesting the validity,
enforceability or interpretation of the Plan, within 30 days of the invoice date
for such expenses.


12



--------------------------------------------------------------------------------







Exhibit 10.1


ARTICLE X
PLAN ADMINISTRATION
10.1 An employee or former employee of an Employer who disagrees with their
allotment of benefits under this Plan may file a written appeal with the
Company’s Human Resources senior executive or other person designated by the
Company.
(a) Any claim relating to this Plan shall be subject to this appeal process. If
an employee or former employee of an Employer, or their representative (the
“Claimant”) submits a written claim for a benefit under the Plan and the claim
is denied in whole or in part, the Employer shall provide the Claimant with a
written or electronic notification that complies with Department of Labor
Regulation Section 2520.104b-1(c)(1). The denial notice will include:
(i) specific reason(s) for the denial;
(ii) reference to the specific Plan provision(s) on which the denial is based;
(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why the material or
information is necessary; and
(iv) an explanation of the Plan’s claims review procedure and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under ERISA Section 502(a) following a denial on review (as
set forth in Section 10.1(e) below).
(b) The denial notice shall be furnished to the Claimant no later than ninety
(90)-days after receipt of the claim by the Employer, unless the Employer
determines that special circumstances require an extension of time for
processing the claim. If the Employer determines that an extension of time for
processing is required, then notice of the extension shall be furnished to the
Claimant prior to the termination of the initial ninety (90)-day period. In no
event shall such extension exceed a period of ninety (90)-days from the end of
such initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
expects to render the benefits determination.
(c) Claim Review Procedure. The Claimant may request review of the denial at any
time within sixty (60) days following the date the Claimant received notice of
the denial of his or her claim. The Employer shall afford the Claimant a full
and fair review of the decision denying the claim and, if so requested, shall:
(i) provide the Claimant with the opportunity to submit written comments,
documents, records and other information relating to the claim for benefits;
(ii) provide that the Claimant shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information (other than documents, records and other information that is
legally-privileged) relevant to the Claimant’s claim for benefits; and
(iii) provide for a review that takes into account all comments, documents,
records and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.


13



--------------------------------------------------------------------------------







Exhibit 10.1


(d) If the claim is subsequently also denied by the Employer, in whole or in
part, then the Claimant shall be furnished with a denial notice that shall
contain the following:
(i) specific reason(s) for the denial;
(ii) reference to the specific Plan provision(s) on which the denial is based;
and
(iii) an explanation of the Plan’s claims review procedure (including (c)(ii)
above) and the time limits applicable to such procedures, including a statement
of the Claimant’s right to bring a civil action under ERISA Section 502(a)
following the denial on review.
(e) The decision on review shall be issued within sixty (60) days following
receipt of the request for review. The period for decision may, however, be
extended up to one hundred twenty (120) days after such receipt if the Employer
determines that special circumstances require extension. In the case of an
extension, notice of the extension shall be furnished to the Claimant prior to
the expiration of the initial sixty (60)-day period. In no event shall such
extension exceed a period of sixty (60) days from the end of such initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Plan expects to render the
benefits determination.
10.2 If the appeal of an employee or former employee of an Employer is denied,
such employee or former employee shall have the right and option to elect (in
lieu of litigation) to have any dispute or controversy arising under or in
connection with the Plan settled by arbitration, conducted before a panel of
three arbitrators sitting in a location selected by the employee within fifty
(50) miles from the location of his or her job with an Employer, in accordance
with rules of the American Arbitration Association then in effect. Judgment may
be entered on the award of the arbitrator in any court having jurisdiction. All
expenses of such arbitration, including the fees and expenses of the counsel for
the employee, shall be borne by the Employer.
ARTICLE XI
ADMINISTRATIVE INFORMATION
11.1 The Plan sponsor and administrator is:
Coherent, Inc.
5100 Patrick Henry Drive
Santa Clara, CA 95054
(408) 764-4000
11.2 Designated agent for service of process:
General Counsel
Coherent, Inc.
5100 Patrick Henry Drive
Santa Clara, CA 95054
(408) 764-4000
11.3 Plan records are kept on a fiscal year basis.
11.4 The Plan shall be funded from the Employer’s general assets only.


14



--------------------------------------------------------------------------------







Exhibit 10.1




EXHIBIT A
COHERENT, INC.
CHANGE OF CONTROL AND LEADERSHIP CHANGE SEVERANCE PLAN
RELEASE OF CLAIMS
This Release of Claims (“Agreement”) is made by and between Coherent, Inc. (the
“Company”), and (“Employee”).
WHEREAS, Employee has agreed to enter into a release of claims in favor of the
Company in return for obtaining certain severance benefits specified in the
Coherent, Inc. Change of Control and Leadership Change Severance Plan (the
“Plan”).
NOW THEREFORE, in consideration of the mutual promises made herein, the Parties
hereby agree as follows:
1. Termination Date. Employee’s employment terminated on , 20 .
2. Confidential Information. Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the Employee
Confidential Information and Arbitration Agreement* between Employee and the
Company. Nothing in this Agreement nor any other agreement with the Company is
intended to or will be used in any way to limit employees’ rights to communicate
with a government agency, as provided for, protected under or warranted by
applicable law. Employee shall return all the Company property and confidential
and proprietary information in his or her possession to the Company on the
Effective Date (as defined below) of this Agreement.
3. Payment of Salary. Employee acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, commissions and any and all
other benefits due to Employee.
4. Release of Claims. Employee agrees that the payment to him or her of such
foregoing severance benefits specified in the Plan represents consideration for
settlement in full of all outstanding obligations owed to Employee by the
Company. Employee, on behalf of himself or herself, and his or her respective
heirs, family members, executors and assigns, hereby fully and forever releases
the Company and its past, present and future officers, agents, directors,
employees, investors, shareholders, administrators, affiliates, divisions,
subsidiaries, parents, predecessor and successor corporations, and assigns,
from, and agrees not to sue or otherwise institute or cause to be instituted any
legal or administrative proceedings concerning any claim, duty, obligation or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that he or she may possess arising from any
omissions, acts or facts that have occurred up until and including the Effective
Date of this Agreement including, without limitation,
(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company or its affiliates and the termination of that
relationship;
_____________________________________________ 
*and similar or other agreements dealing with confidential information


15



--------------------------------------------------------------------------------







Exhibit 10.1




(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
(c) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of a covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;
(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, and
Labor Code section 201, et seq. and section 970, et seq. and all amendments to
each such Act as well as the regulations issued thereunder;
(e) any and all claims for violation of the federal, or any state, constitution;
(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination; and
(g) any and all claims for attorneys’ fees and costs.
Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to (i) any obligations due Employee under
the Plan; (ii) Employee’s right to file a charge with, or participate in a
charge by, the Equal Employment Opportunity Commission or comparable state
agency against the Company (with the understanding that any such filing or
participation does not give Employee the right to recover any monetary damages
against the Company; Employee’s release of claims herein bars Employee from
recovering such monetary relief from the Company); (iii) claims under Division
3, Article 2 of the California Labor Code (which includes California Labor Code
section 2802 regarding indemnity for necessary expenditures or losses by
Employee); (iv) claims prohibited from release as set forth in California Labor
Code section 206.5 (specifically “any claim or right on account of wages due, or
to become due, or made as an advance on wages to be earned, unless payment of
such wages has been made”); and (v) Employee’s rights to coverage under any
fiduciary insurance policy purchased or obtained by or on behalf of the Company
in which Employee is insured or in connection with the Company’s Change in
Control (as defined in the Plan) or to indemnification under any contract,
by-law or other arrangement that would cover Employee but for this Release.
5. [40 or Over Employees Only] Acknowledgment of Waiver of Claims under ADEA.
Employee acknowledges that he or she is waiving and releasing any rights he or
she may have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and
that this waiver and release is knowing and voluntary. Employee and the Company
agree that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Agreement. Employee


16



--------------------------------------------------------------------------------







Exhibit 10.1


acknowledges that the consideration given for this waiver and release Agreement
is in addition to anything of value to which Employee was already entitled.
Employee further acknowledges that he has been advised by this writing that (a)
he or she should consult with an attorney prior to executing this Agreement; (b)
he or she has at least twenty-one (21) days within which to consider this
Agreement; (c) he or she has seven (7) days following the execution of this
Agreement by the parties to revoke the Agreement; (d) this Agreement shall not
be effective until the revocation period has expired without revocation; and (e)
nothing in this Agreement prevents or precludes Employee from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs for doing
so, unless specifically authorized by federal law. Any revocation should be in
writing and delivered to the Vice-President of Human Resources at the Company by
close of business on the seventh day from the date that Employee signs this
Agreement.
6. Civil Code Section 1542. Employee represents that he or she is not aware of
any claims against the Company other than the claims that are released by this
Agreement. Nevertheless, Employee intends this release to be a general release,
and to all claims he or she may have, whether known or unknown. Employee
acknowledges that he has been advised by legal counsel and is familiar with the
provisions of California Civil Code 1542, below, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, AND THAT IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASING PARTY.
Employee, being aware of said code section and in furtherance of his or her
release of all claims, known and unknown, agrees to expressly waive any rights
he or she may have thereunder, as well as under any statute or common law
principles of similar effect.
7. No Pending or Future Lawsuits. Employee represents that he or she has no
lawsuits, claims, or actions pending in his or her name, or on behalf of any
other person or entity, against the Company or any other person or entity
referred to herein. Employee also represents that he or she does not intend to
bring any claims on his or her own behalf or on behalf of any other person or
entity against the Company or any other person or entity referred to herein.
8. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, he or she shall not be entitled to any employment
with the Company, its subsidiaries, or any successor, and he or she hereby
waives any right, or alleged right, of employment or re-employment with the
Company.
9. No Cooperation. Employee agrees that he or she will not counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against the Company or its affiliates and/or any officer, director, employee,
agent, representative, shareholder or attorney of the Company or its affiliates,
unless under a subpoena or other court order to do so or when required to do so
in response to an investigation conducted by an administrative agency of
competent jurisdiction.
10. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.


17



--------------------------------------------------------------------------------







Exhibit 10.1


11. Authority. Employee represents and warrants that he has the capacity to act
on his own behalf and on behalf of all who might claim through him to bind them
to the terms and conditions of this Agreement.
12. No Representations. Employee represents that he has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.
13. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.
14. Entire Agreement. This Agreement, along with the Plan and the Employee
Confidential Information and Arbitration Agreement,* represents the entire
agreement and understanding between the Company and Employee concerning
Employee’s separation from the Company.
15. No Oral Modification. This Agreement may only be amended in writing signed
by Employee and the CEO [CFO for the Agreement with the CEO] of the Company.
16. Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of California.
17. Effective Date. [40 or Over Employees Only — otherwise effective upon
signing by both parties] This Agreement is effective eight (8) days after it has
been signed by both Parties, and provided that Employee shall have not revoked
this Agreement under paragraph 5. Such eighth day shall be deemed the “Effective
Date” of this Agreement.
18. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.
19. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:
(a) They have read this Agreement;
(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;
(c) Understand the terms and consequences of this Agreement and of the releases
it contains;
(d) They are fully aware of the legal and binding effect of this Agreement.
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


18



--------------------------------------------------------------------------------







Exhibit 10.1


 
Coherent, Inc.
 
 
 
 
 
Dated: __________, 20
By
 
 
 
Dated: __________, 20
 





19

